Title: From James Madison to John McLean, 2 February 1824
From: Madison, James
To: McLean, John


        
          Dear Sir
          Montpellier Feby. 2. 1824
        
        I have received your letter of Jany. 28. inclosing the Memorandum from Mr. Wagner, relating to a publication of the Archives of the Confederation.
        It seems very proper that whatever is valuable in the unpublished Archives of the Revolution, and may no longer be under a seal of secresy, should be secured agst. the waste & casualties of time, by a multiplication of printed copies; and the writer of the Memorandum may be deemed well qualified for the task. In some respects he would as he suggests, enjoy particular facilities, and I can not suppose him deficient in the requisite fairness & faithfulness; for which there would moreover be a pledge in his regard as well to profit as to reputation.
        I have implied that the Archives may contain confidential matter, the seal of which is not even yet worne out. From my partial knowledge and recollection of them, I infer that there may be personalities & delicate transactions in the correspondences of some of our public Ministers, which might awaken feelings foreign or domestic, original or derivative, which it would be best to allow, at least a prolonged repose. In the discrimination of such from other parts of the documents, I take for granted that the Judgment of any Editor would be aided by a superintending one.
        If the requested permission be granted would it not be well to stipulate for a certain number of copies to be so distributed into fixed situations as would contribute not only to their useful accessibility, but to their more certain descent to posterity.
        It occurs that a Resolution passed Congress several years ago authorizing a publication of the foreign correspondence during the Revolutionary period. I do not remember its precise tenor or its result. It will of course be adverted to in any new arrangement involving the same subject. With great esteem & friendly respects
        
          James Madison
        
      